DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 10/03/2022, with respect to the claim rejections under 35 U.S.C §§ 102 and 103 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C §§ 102 and 103.
In attempt to accelerate the prosecution process, Examiner has contacted the Applicant's counsel and proposed to file a Terminal Disclaimer (TD) that would overcome the current rejection based on nonstatutory double patenting. However, Applicant's counsel would not be able to file the TD on time. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66, 74-78, 82, 84 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8-10, 15 and 17 of U.S. Patent No. 10634899. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 66, 74-78, 82, 84 and 85 of the instant application are encompassed by limitations recited in claims5, 8-10, 15 and 17 of the U.S. Patent No. 10634899.

16/853,512
U.S. Patent No. 10634899
66. An optical imaging device comprising

a flexible lightguide having a first end and a second end;





a lens assembly attached to and optically coupled to the second end of the flexible lightguide, the lens assembly comprising an electrowetting variable-focus lens element, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly, the electrowetting variable-focus lens element comprising:



a transparent substrate having a surface; one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity;

a polar liquid disposed within the cavity;

a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;

a plurality of separately-addressable first electrodes disposed along and distributed around the sidewalls of the cavity in a lateral relationship to one another; and

one or more second electrodes electrically isolated from the one or more first electrodes,

the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation from the flexible lightguide through the lens assembly can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes; and

a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide.
15 A method for imaging a sample, the method comprising

transmitting input optical radiation of a first wavelength and input optical radiation of a second wavelength, the second wavelength being different from the first,


an electrowetting variable-focus lens element position in a dimension perpendicular, thereby focusing the radiation on or in the sample, the optical radiation of the first wavelength modulating the sample and the optical radiation of the second wavelength causing radiation to emanate from the sample, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element, the electrowetting variable-focus lens element comprising:


a transparent substrate having a surface -4-one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity

a polar liquid disposed within the cavity;

a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;



a plurality of separately-addressable first electrodes disposed on and distributed the sidewalls of the cavity in a lateral relationship to one another;



and one or more second electrodes electrically isolated from the plurality of separately-addressable first electrodes, the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens element and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes

transmitting the radiation emanating from the sample to the flexible lightguide through the lens assembly; and transmitting the emanated radiation to a photodetector; then changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample, and the transmitting of the emanated radiation to the photodetector.
74.  The optical imaging device according to claim 66, wherein the lightguide is 2 mm or less in diameter.
5. The method according to claim 1, wherein the lightguide is 2 mm or less in diameter.
75.  The optical imaging device of claim 66, wherein the electrowetting lens element further comprises a transparent cover disposed over one or more sidewalls, the cover having a surface closing the cavity.
8. The method of claim 7, wherein the electrowetting lens element further comprises a transparent cover disposed over one or more sidewalls, the cover having a surface closing the cavity
76.  The optical imaging device of claim 66, further comprising one or more voltage sources coupled between the one or more first electrodes along the sidewalls of the cavity and the one or more second electrodes.
9. The method of claim 7, further comprising one or more voltage sources coupled between the one or more first electrodes disposed on and distributed around the sidewalls of the cavity and the one or more second electrodes.
77.  The optical imaging device according to claim 66, wherein the surfaces of the sidewalls defining the cavity of the electrowetting lens element have one or more coatings formed thereon, and wherein the outermost coating of each is a hydrophobic coating.
10. The method according to claim 7, wherein the surfaces of the sidewalls defining the cavity of the electrowetting lens element have one or more coatings formed thereon, and wherein the outermost coating of each is a hydrophobic coating.
78.  The optical imaging device according to claim 66, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate.
11. The method according to claim 7, wherein a single second electrode is provided along the surface of the cover or along the surface of the substrate.
84.  A method for imaging a sample, the method comprising transmitting input optical radiation from a flexible lightguide through a lens assembly comprising an electrowetting variable-focus lens element according to claim 80, thereby focusing the radiation on or in the sample; transmitting radiation emanating from the sample in response to the optical radiation to the flexible lightguide through the lens assembly; and transmitting the emanated radiation to a photodetector; then changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then -8-repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample in response to the optical radiation, and the transmitting of the emanated radiation to the photodetector.
17. A method for imaging tissue, the method comprising
providing an optical imaging device comprising
one or more sources of optical radiation;
a flexible lightguide having a first end and a second end, the one or more sources of optical radiation being optically coupled to the first end of the flexible lightguide;
a lens assembly attached to and optically coupled to the second end of the flexible lightguide, the lens assembly comprising an electrowetting variable-focus lens element, the electrowetting variable-focus lens element having a tunable focal length; and
a photodetector coupled to the flexible lightguide to detect radiation propagating from the second end toward the first end of the flexible lightguide,
wherein the flexible lightguide is a bundle of optical fibers, and wherein the device is configured to couple optical radiation of the first wavelength and/or optical radiation of the second wavelength through different optical fibers of the fiber bundle to provide lateral scanning;
in a first measurement step,
transmitting optical radiation from the one or more optical sources through one or more optical fibers of the fiber bundle and through the lens assembly, thereby focusing the optical radiation in the tissue; and
transmitting radiation emanating from the tissue to the fiber bundle through the lens assembly; and then
in a second measurement step,
transmitting optical radiation from the one or more optical sources through one or more optical fibers of the fiber bundle and through the lens assembly, thereby focusing the optical radiation in the tissue, the one or more optical fibers of the second measurement step being different than the one or more optical fibers of the first measurement step; and
transmitting the radiation emanating from the tissue to the fiber bundle through the lens assembly.

85.The method according to claim 84, wherein the changing of the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both comprises changing the focal position of the variable-focus lens element by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes.
15. A method for imaging a sample, the method comprising
transmitting input optical radiation of a first wavelength and input optical radiation of a second wavelength, the second wavelength being different from the first, from a flexible lightguide through a lens assembly comprising an electrowetting variable-focus lens element, thereby focusing the radiation on or in the sample, the optical radiation of the first wavelength modulating the sample and the optical radiation of the second wavelength causing radiation to emanate from the sample, the electrowetting variable-focus lens element having a tunable focal length and a tunable focal position in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element, the electrowetting variable-focus lens element comprising:
a transparent substrate having a surface;
one or more sidewalls extending from the surface of the substrate, the one or more sidewalls having surfaces defining a cavity;
a polar liquid disposed within the cavity;
a second liquid disposed within the cavity, the second liquid being immiscible with the polar liquid and having a different index of refraction than the first liquid, the second liquid being electrically insulating, the polar liquid and the second liquid forming two distinct liquid phases within the cavity;
a plurality of separately-addressable first electrodes disposed on and distributed the sidewalls of the cavity in a lateral relationship to one another; and
one or more second electrodes electrically isolated from the plurality of separately-addressable first electrodes,
the plurality of separately-addressable electrodes being configured such that the focal length of the electrowetting variable-focus lens element and the focal position of the electrowetting variable-focus lens element in a dimension perpendicular to a direction of propagation of radiation through the electrowetting variable-focus lens element can be changed by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes;
transmitting the radiation emanating from the sample to the flexible lightguide through the lens assembly; and
transmitting the emanated radiation to a photodetector; then
changing the focal length of the variable-focus lens element, the focal position of the variable-focus lens element, or both by changing one or more voltage biases on one or more of the plurality of separately-addressable first electrodes, and then
repeating the transmitting of the optical radiation from the flexible lightguide through the lens assembly, the transmitting of the radiation emanating from the sample, and the transmitting of the emanated radiation to the photodetector.



Regarding claim 82, claim 82 is rejected under nonstatutory double patenting because claim 82 recites limitations similar the limitations, in question, discussed above with respect to claim 66.	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486